

115 S1046 IS: Eastern Nevada Economic Development and Land Management Improvement Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1046IN THE SENATE OF THE UNITED STATESMay 4, 2017Mr. Heller (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo facilitate certain pinyon-juniper related projects in Lincoln County, Nevada, to modify the
			 boundaries of certain wilderness areas in the State of Nevada, and to
			 fully implement the White Pine County Conservation, Recreation, and
			 Development Act.
	
 1.Short titleThis Act may be cited as the Eastern Nevada Economic Development and Land Management Improvement Act. 2.Facilitation of pinyon-juniper related projects in Lincoln County, Nevada (a)Facilitation of Pinyon-Juniper Related Projects (1)Availability of special account under Lincoln County Land Act of 2000Section 5(b) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048) is amended—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting and implementation after development; and
 (ii)in subparagraph (C)— (I)in clause (i), by striking ; and at the end and inserting a semicolon; and
 (II)by adding at the end the following:  (iii)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction projects and wildfire prevention planning activities (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or any subsequent revisions or amendments to that plan; and; and
 (B)by adding at the end the following:  (3)Cooperative agreementsThe Director of the Bureau of Land Management shall enter into cooperative agreements with the County for County-provided law enforcement and planning related activities approved by the Secretary regarding—
 (A)wilderness in the County designated by the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (B)cultural resources identified, protected, and managed pursuant to that Act; (C)planning, management, and law enforcement associated with the Silver State OHV Trail designated by that Act; and
 (D)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to that Act (other than rights-of-way granted pursuant to that Act) and this Act..
					(2)Availability of special account under Lincoln County Conservation, Recreation, and Development Act
 of 2004Section 103 of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended—
 (A)in subsection (b)(3)— (i)in subparagraph (E), by striking ; and at the end and inserting a semicolon;
 (ii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (G)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction and wildfire prevention planning activities (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan or any subsequent revisions or amendments to that plan.; and
 (B)by adding at the end the following:  (d)Cooperative agreementsThe Director of the Bureau of Land Management shall enter into cooperative agreements with the County for County-provided law enforcement and planning related activities approved by the Secretary regarding—
 (1)wilderness in the County designated by this Act; (2)cultural resources identified, protected, and managed pursuant to this Act;
 (3)planning, management, and law enforcement associated with the Silver State OHV Trail designated by this Act; and
 (4)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to this Act (other than rights-of-way granted pursuant to this Act) and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046)..
					(b)Disposition of proceeds
 (1)Disposition of proceeds under Lincoln County Land Act of 2000Section 5(a)(2) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting and economic development after schools.
 (2)Disposition of proceeds under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103(b)(2) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended by striking and transportation and inserting transportation, and economic development.
 (c)Modification of utility corridorThe Secretary of the Interior shall realign the utility corridor established by section 301(a) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2412) to be aligned as generally depicted on the map entitled Proposed LCCRDA Utility Corridor Realignment and dated March 14, 2017, by modifying the map entitled Lincoln County Conservation, Recreation, and Development Act (referred to in this subsection as the Map) and dated October 1, 2004, by—
 (1)removing the utility corridor from 5, 6, 7, 8, 9, 10, 11, 14, and 15, T. 7 N., R. 68 E., of the Map; and
 (2)redesignating the utility corridor so as to appear in— (A)sections 31, 32, and 33, T. 8 N., R. 68 E., of the Map;
 (B)sections 4, 5, 6, and 7, T. 7 N., R. 68 E., of the Map; and (C)sections 1 and 12, T. 7 N., 67 E., of the Map.
					(d)Final corrective patent in Clark County, Nevada
 (1)Validation of patentPatent number 27–2005–0081 issued by the Bureau of Land Management on February 18, 2005, is affirmed and validated as having been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert tortoise, other species, and the habitat of the desert tortoise and other species to increase the likelihood of the recovery of the desert tortoise and other species.
 (2)Ratification of reconfigurationThe process used by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the land described in paragraph (1), as depicted on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136) and the reconfiguration provided for in special condition 10 of the Corps of Engineers Permit No. 000005042 are ratified.
				(e)Issuance of corrective patent in Lincoln County, Nevada
 (1)In generalThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, may issue a corrective patent for the 7,548 acres of land in Lincoln County, Nevada, depicted on the map prepared by the Bureau of Land Management entitled Proposed Lincoln County Land Reconfiguration and dated January 28, 2016.
 (2)Applicable lawA corrective patent issued under paragraph (1) shall be considered to have been issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52).
				3.Mt. Moriah Wilderness, High Schells Wilderness, and Arc Dome Wilderness boundary adjustments
 (a)Amendments to the Pam White Wilderness ActSection 323 of the Pam White Wilderness Act of 2006 (16 U.S.C. 1132 note; Public Law 109–432; 120 Stat. 3031) is amended by striking subsection (e) and inserting the following:
				
 (e)Mt. Moriah Wilderness adjustmentThe boundary of the Mt. Moriah Wilderness established under section 2(13) of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195) is adjusted to include—
 (1)the land identified as the Mount Moriah Wilderness Area and Mount Moriah Additions on the map entitled Eastern White Pine County and dated November 29, 2006; and (2)the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment Mt. Moriah Wilderness Area and dated January 17, 2017.
 (f)High Schells Wilderness adjustmentThe boundary of the High Schells Wilderness established under subsection (a)(11) is adjusted to include the land identified as Include as Wilderness on the map entitled McCoy Creek Adjustment and dated November 3, 2014, and to exclude the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment High Schells Wilderness Area and dated January 19, 2017..
 (b)Amendments to the Nevada Wilderness Protection Act of 1989The Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195; 103 Stat. 1784) is amended by adding at the end the following:
				
 12.Arc Dome Boundary adjustmentThe boundary of the Arc Dome Wilderness established under section 2(2) is adjusted to exclude the land identified as Exclude from Wilderness on the map entitled Arc Dome Adjustment and dated November 3, 2014..
			4.Implementation of White Pine County Conservation, Recreation, and Development Act
 (a)Disposition of proceedsSection 312 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3030) is amended—
 (1)in paragraph (2), by striking and planning and inserting municipal water and sewer infrastructure, public electric transmission facilities, public broadband infrastructure, and planning; and
 (2)in paragraph (3)— (A)in subparagraph (G), by striking ; and and inserting a semicolon;
 (B)in subparagraph (H), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (I)processing by a government entity of public land use authorizations and rights-of-way relating to the development of land conveyed to the County under this Act, with an emphasis on authorizations and rights-of-way relating to any infrastructure needed for the expansion of the White Pine County Industrial Park under section 352(c)(2)..
 (b)Conveyance to White Pine County, NevadaSection 352 of the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3039) is amended—
 (1)in subsection (a), by striking the Secretary and inserting not later than December 31, 2018, the Secretary; (2)in subsection (c)(3)(B)(i), by striking through a competitive bidding process and inserting consistent with section 244 of the Nevada Revised Statutes (as in effect on the date of enactment of the Eastern Nevada Economic Development and Land Management Improvement Act); and
 (3)by adding at the end the following:  (e)DeadlineIf the Secretary has not conveyed to the County the parcels of land described in subsection (b) by December 31, 2018, the Secretary shall immediately convey to the County, without consideration, all right, title, and interest of the United States in and to the parcels of land..
				